Citation Nr: 0607321	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty April 1968 to April 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDING OF FACT

The veteran's anxiety reaction is not manifested by more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  


CONCLUSION OF LAW

The criteria for a rating beyond 30 percent for anxiety 
reaction have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service-connected anxiety disorder was 
initially rated 30 percent disabling, effective from April 
1970.  The rating was reduced to 10 percent, effective from 
October 1976, and was increased to 30 percent from March 
1999.  The veteran has appealed the continuation of the 
current 30 percent rating.

To assign the next higher rating of 50 percent for the 
veteran's anxiety reaction, based on VA's General Rating 
Formula for Mental Disorders, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Ratings of 70 percent and 100 percent are 
also available for greater levels of disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, DC 9400 (2005).  The 
evidence of record does not support assignment of a higher 
rating.  

The VA outpatient treatment records dated from 2001 to 2004 
and private records dated beginning in 2001 show that the 
veteran has continuing complaints of anxiety and depression; 
however none of the records show that he manifests symptoms 
compatible with a rating beyond 30 percent.  These records 
reflect that his judgement is noted generally to be good with 
fair insight, normal speech and oriented times three.  In 
addition, VA examinations do not support the veteran's claim 
for an increased rating.  In this regard, VA examination 
reports dated in October 2001, August 2003, and March 2005, 
do not show that he has a flat affect (reported to be 
constricted in October 2001, adequate in August 2003 and 
constricted and appropriate in March 2005); speech problems 
(clear and coherent in October 2001 and no evidence of 
disorganized speech in March 2005); memory problems (memory 
good in October 2001, memory adequate in August 2003, and 
memory intact in March 2005); or impaired judgement 
(judgement fair in October 2001 and in August 2003, and 
adequate in March 2005).  Further, in March 2005, his 
abstraction capacity was noted to be normal.  

The veteran's GAF score in October 2001 was 70.  More 
recently, GAF scores of 55 to 50 (August 2003) and of 50 
(March 2005) have been assigned.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM-IV), GAF scores between 41 and 50 
represent serious symptoms or any serious impairment in 
social, occupation, or school functioning.  GAF scores 
between 51 and 60 represent moderate symptoms or moderate 
difficulty in social, occupation, or school functioning.  The 
veteran's GAF scores have declined, but during the period in 
question they more nearly approximate no more than moderate 
symptoms or moderate impairment.  Moreover, the other 
clinical evidence does not demonstrate that the criteria 
specified for higher ratings under the General Rating Formula 
for Mental Disorders are met.  The actual clinical 
manifestations are consistently reflective of no more than a 
30 percent rating versus a higher level.  Further, while the 
veteran is unemployed, and a private examiner stated in 
October 2001 that he is disabled from working due to his 
psychiatric condition, the record clearly shows that the 
veteran is unemployed due to his cardiac condition, as he 
reported on examination in August 2003 and in March 2005.  
The veteran is married, lives with his wife, and has raised 
two children.  

The Board wishes to make it clear that it does not doubt that 
the veteran may be experiencing symptoms such as depression, 
anxiety and problems sleeping due to his service-connected 
anxiety reaction, and recognizes that such symptoms may 
indeed cause some occupational and social impairment.  
However, such symptoms are contemplated in the currently 
assigned 30 percent disability rating.  

The preponderance of the evidence is against the appellant's 
claim, and the benefit sought must be denied.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice in September 2001 
that complied with the requirements noted, and there was no 
deficiency in the timing of notice.  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005).  The initial section 5103(a) 
notice was further augmented by other documents and letters 
as recently as in February 2005 and in a May 2005 SSOC.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined 
several times, and any pertinent records that have been 
identified have been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

An increased evaluation beyond 30 percent for anxiety 
reaction is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


